       Case: 3:19-cv-00938-wmc Document #: 12 Filed: 10/08/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN



 ARY LEE JONES,

                             Petitioner,
        v.
                                                                   Case No. 19-cv-938-wmc

 TROY ENGER,

                             Respondent.


                              JUDGMENT IN A CIVIL CASE

       IT IS ORDERED AND ADJUDGED that judgment is entered dismissing with prejudice

petitioner’s petition for writ of habeas corpus under 28 U.S.C. § 2254.




       /s/                                                    10/08/20
Peter Oppeneer                                            Date
Clerk of Court
